Citation Nr: 1425822	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for the fracture of the left ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the combined sensory motor peripheral neuropathy of the left ankle, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability for the service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In February 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  (As a point of clarification, the Board notes that the Veteran initial withdrew his claim for TDIU (Transcript pg. 2) at the hearing based on an erroneous understanding of the regulation governing TDIU ratings.  Once the undersigned explained the regulation to the Veteran, he indicated that he wanted to move forward with the TDIU claim.  See Transcript pg. 6. 

In April 2013, the Board denied the issue of entitlement to an increased rating for the fracture of the left ankle, currently evaluated as 10 percent disabling.  The Board then remanded the remaining two issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Veteran appealed the denial of the fracture of the left ankle claim to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted an August 2013 Joint Motion for Remand (JMR) filed by the parties.  The JMR vacated the Board's April 2013 decision regarding the fracture of the left ankle and remanded the claim to the Board for readjudication consistent with the motion.  The two previously remanded claims were then also returned to the Board from the AMC.  Thus, all three issues are now before the Board again on appeal.

Following the most recent readjudication of the fracture claim in the April 2013 Board decision and following the most recent readjudication of the remaining claims in the February 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  This new evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran and his representative waived the Veteran's right to have the AOJ initially consider this evidence in statements dated in February 2014, March 2014, April 2014, and May 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected fracture of the left ankle has not been shown to be productive of a moderate impairment of the tibia/fibula or marked limitation of range of motion.   

2.  Throughout the appeal, the Veteran's service-connected combined sensory motor peripheral neuropathy of the left ankle has been shown to be productive of severe impairment with left foot drop.

3.  The Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected fracture of the left ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.41, 4.71a, Diagnostic Code (DC) 5262 (2013).

2.  The criteria for an increased rating of 40 percent, but no higher, for the combined sensory motor peripheral neuropathy of the left ankle are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124a, DCs 8520, 8521, 8522, 8523, 8524, 8525, 8622 (2013).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Notice and Assistance

In this decision, the Board grants the TDIU claim on an extraschedular basis.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the VA's duty to notify and assist is necessary for this claim.  
Regarding the increased rating claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's claims, the RO sent the Veteran a VCAA letter in March 2010.  At the outset, the RO characterized the appeal as a claim appearing to seek service connection for symptoms of "generalized limb weakness and numbness" based on evidence the Veteran submitted so the RO asked for clarification from the Veteran.  It was later determined that the Veteran was actually seeking higher evaluations for his service connected disabilities.  As the VCAA notice contained information concerning how VA determines a disability rating and the Veteran has submitted statements and provided testimony demonstrating his actual knowledge that evidence of a worsening of the disabilities is necessary to substantiate his claims, the Board finds no prejudicial error with respect to the duty to notify.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The Social Security Administration (SSA) informed VA in June 2010 that the Veteran did not have any records pertaining to potential disability benefits; therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Vocational Rehabilitation folder has also been associated with his claims file.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).
The AOJ provided the Veteran with appropriate VA examinations in April 2009, March 2010, and December 2011.  A VA medical opinion was also obtained in May 2013.  In his January 2012 Substantive Appeal, the Veteran argued that the December 2011 VA examination was inadequate because the examiner did not spend enough time examining the Veteran.  The Board is cognizant of the Veteran's contention; however, a review of the examination report shows that the examiner reported on the Veteran's medical history and current complaints and provided the findings necessary to evaluate the disability under the applicable rating criteria.  For these reasons, the Board does not find that the December 2011 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board notes that the Veteran's representative, in the May 2014 Informal Hearing Presentation (IHP), argued that the December 2011 VA examinations and May 2013 medical opinions, performed by the same physician, were inadequate because they were not conducted by a VA neurologist.  The representative thus requested that the Veteran's appeal be remanded so that new VA examinations and medical opinions by a VA neurologist could be obtained.  However, a review of the VA examinations and medical opinions shows that the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective review of his claims file, to include the prior VA examinations.  In fact, the findings reported appear to be adequate, and there is nothing in the VA medical opinions that leads the Board to believe the VA examinations and medical opinions were less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to provide the requisite examinations and medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1), and such an examiner need not be a physician).  In light of the foregoing, the Board finds a remand is not necessary in this situation because there is sufficient competent clinical evidence of record to decide the Veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Furthermore, the Veteran was afforded a Board hearing in February 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  During the hearing, the Veteran was advised that the purpose of the hearing was for him to provide lay testimony on why he believed he was entitled to higher disability ratings.  The Veteran provided this lay evidence during the hearing.  Medical evidence establishing the levels of the disabilities was already of record, and there was no testimony from the Veteran that suggested there was overlooked outstanding medical evidence relevant to the claims.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) were met.  Based on all the foregoing, the Board finds that VA's duty to assist has been met.  

The Board is also satisfied as to substantial compliance with its April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand included scheduling the Veteran for an additional VA medical opinion, which he had in May 2013.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  The remand also included obtaining the Veteran's Vocational Rehabilitation folder, which was obtained and associated with the claims file.  The remand also directed the AOJ to send the Veteran a letter requesting the evidence he submitted at his Board hearing that was not of record.  The Veteran was sent a letter in May 2013, asking him to submit a copy of this evidence.  The Veteran responded by submitting a copy of the December 2012 medical opinion originally provided at the Board hearing.  Finally, the remand included readjudicating the claims, which was accomplished in the February 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims, such that the essential fairness of the adjudication is not affected.

II.  Increased Rating Claims

A.  General Regulations and Statutes 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate DCs identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Fracture of the Left Ankle

The Veteran's service-connected fracture of the left ankle is currently assigned a 10 percent evaluation under DC 5262.  38 C.F.R. § 4.71a.  He asserts that he is entitled to a higher disability rating.

DC 5262 contemplates impairment of the tibia and fibula.  DC 5262 assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44 (2013).  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The words "slight," "moderate" and "severe" as used in the various DCs are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  In other words, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2013), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2013) (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the DCs governing limitation of motion should be considered.  Applying the above regulations to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected fracture of the left ankle, as the evidence does not establish that his symptoms are productive of a moderate disability.   38 C.F.R. § 4.71a, DC 5262.

Specifically, just prior to filing his increased rating claim in February 2010, the Veteran was afforded a VA joints examination in April 2009.  At the examination, the Veteran reported pain, stiffness, limitation of motion, and weakness in his left ankle.  The examiner physically examined the Veteran, took X-rays of the left ankle, and reviewed the claims file.  The examiner determined that the Veteran's left ankle was not manifested by the following symptoms:  instability; giving way; weakness; locking; dislocation; subluxation; deformity; incoordination; inflammation; effusions; or, flare-ups.  The Veteran's left ankle was, however, manifested by pain and stiffness.  The Veteran used a cane regularly.  The Veteran was not able to stand for more than a few minutes or walk for more than a few yards.  The examiner found that the Veteran did not have ankle instability or tendon abnormality.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 20 degrees (normal is 45 degrees).  The examiner found that there was no objective evidence of pain with active motion of the left ankle.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner determined that there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.

The Veteran was afforded another VA joints examination in March 2010.  At the examination, the Veteran reported pain, stiffness, limitation of motion, and swelling in his left ankle.  The Veteran denied experiencing the following symptoms in his left ankle:  weakness; heat; redness; giving way; lack of endurance; locking; fatigability; deformity; tenderness; drainage; effusion; subluxation; or, dislocation.  He described experiencing flare-ups of his left ankle, which occurred following physical activity.  He stated that these flare-ups occurred as often as once a day and lasted for 24 hours.  During the flare-up, the Veteran described his pain as a 6 on a scale of 1 to 10, with 10 being the worst.  He reported difficulty with standing and walking on his left ankle.  Following a physical examination of the Veteran and X-rays of the left ankle, the examiner found that the Veteran's gait was abnormal, as he walked with a limp.  The examiner found that the Veteran's left ankle was not manifested by the following symptoms:  edema; tenderness; instability; abnormal movement; effusion; weakness; tenderness; redness; heat; deformity; malalignment; drainage; subluxation; guarding of movement; or, anklyosis.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 20 degrees (normal) and plantar flexion to 45 degrees (normal), even when considering the Veteran's pain.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner determined that repetitive motion of the left ankle was possible, and that the left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the joint.  The examiner found that the Veteran did not have malunion to the os calcis or malunion of the astralgus on the left.

Most recently, the Veteran was afforded another VA joints examination in December 2011.  The Veteran reported pain, weakness, and swelling of his left ankle, but denied any giving way, subluxation, or dislocation of his left ankle.  He used a cane constantly and a walker occasionally.  The Veteran stated that the function of his left ankle was not impacted by flare-ups.  The examiner physically examined the Veteran, took X-rays of the left ankle, and reviewed the claims file.  The examiner found that the Veteran did not have tenderness in his left ankle.  He had active movement against some resistance in the left ankle plantar flexion, and active movement against gravity in the left ankle dorsiflexion.  The Veteran did not have anklyosis of the left ankle.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 35 degrees (normal is 45 degrees).  The examiner found that there was no objective evidence of painful motion.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veteran was able to perform repetitive-use testing with three repetitions, and did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The examiner found that the Veteran did have less movement than normal, weakened movement, excess fatigability, incoordination, atrophy of disuse, and disturbance of locomotion following repetitive use of the left ankle; however, the examiner found that these symptoms were due to the peripheral neuropathy in the left ankle, and not due to the ankle disorder itself.  The examiner also determined that the Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

The Veteran's remaining VA treatment records document the Veteran's complaints of pain, stiffness, throbbing, and burning sensations in his left ankle, and do not provide contrary evidence to that obtained at the VA examinations.

Therefore, applying the aforementioned criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher disability rating for his left ankle fracture.  The evidence of record does not establish that the Veteran has a moderate disability - the requirements for the next higher rating of 20 percent.  At all of the VA examinations, the VA examiners found that the Veteran's left ankle was not manifested by: instability; weakness; subluxation; deformity; effusion; or, ankylosis.  At the December 2011 VA examination, the Veteran had active movement against some resistance in the left ankle plantar flexion, and active movement against gravity in the left ankle dorsiflexion.  The December 2011 VA examiner also found that the Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Further, the March 2010 VA examiner found that the Veteran's left ankle was not manifested by malunion of the joint.  Instead, the Veteran's fracture of the left ankle is primarily manifested by the Veteran's subjective complaints of pain, stiffness, and swelling, which is consistent with a 10 percent rating under Diagnostic Code 5262.  

The Board considered the Veteran's complaints of pain, stiffness, and swelling.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability would be more than 10 percent disabling under Diagnostic Code 5262.  Further, all of the VA examiners found that the Veteran did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The December 2011 VA examiner found that the Veteran had additional symptomatology following repetitive use of the left ankle, but he attributed these symptoms to the Veteran's peripheral neuropathy of the left ankle, and not the fracture of the left ankle.  Indeed, the Veteran complained of flare-ups in 2010 but the record clearly shows through several statements of record (including the January 2012 VA Form 9) and testimony provided at the Board hearing, that the Veteran's primary complaints are symptoms associated with the neuropathy affecting his left ankle.  For example, he described experiencing flare-ups during physical activity, including difficulty with standing and walking at the 2010 VA examination, and at the hearing, the Veteran associated these complaints with the neuropathy.  Indeed, even when the hearing turned to the issue of the ankle fracture, the Veteran's focus was the inability to feel his foot when he walked (i.e., the neuropathy associated with the left ankle).  Thus, the Board finds that the evidence of record does not support the assignment of a higher disability rating based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered other DCs to ascertain whether the Veteran's fracture of the left ankle would be awarded a higher rating under an alternate code.  

In this regard, DC 5270 provides ratings for ankylosis of the ankle.  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not demonstrate that the Veteran has ankylosis of his left ankle.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, the Veteran has retained range of motion in his left ankle, albeit limited.  Further, the March 2010 and December 2011 VA examiners specifically found that the Veteran did not have ankloysis of his left ankle.  Thus, the Veteran is not entitled to a higher disability rating under this code.  38 C.F.R. § 4.71a, DC 5270.

Additionally, DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  The words "moderate" and "marked" as used in the DC are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Here, the Veteran's ranges of motion of his left ankle do not demonstrate that he has marked limitation of motion of his left ankle.  38 C.F.R. § 4.71a, DC 5271.  At the March 2010 VA compensation examination, the Veteran's ranges of motion of his left ankle were normal, despite his complaints of limitation of motion of the left ankle and even when considering his pain in the left ankle.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Normal ranges of motion do not demonstrate marked limitation of motion of the left ankle.  Additionally, the April 2009 and December 2011 VA examinations do not show marked limitation of motion of the left ankle.  At the April 2009 VA examination the Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 20 degrees (normal is 45 degrees) even when considering pain.  At the December 2011 VA examination, the Veteran's left ankle was manifested by dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 35 degrees (normal is 45 degrees), even when considering the Veteran's pain.  The VA examiners found that the Veteran did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The Board finds that the VA examination results document no more than moderate limitation of motion of the left ankle (which the Veteran is currently compensated for by his 10 percent rating), and do not demonstrate a marked limitation of motion of the left ankle.  A loss of half the degrees of range of motion (10 out of 20) or a little over a half of the degrees of range of motion (20 out of 45) does not constitute loss of motion that more nearly approximates marked where the rating schedule for evaluating the leg and ankle provides three degrees of gradation (slight, moderate, and marked).  The treatment records do not provide any contrary evidence to that obtained at the VA examinations.  Thus, in weighing this evidence, the Board finds that these results best describe moderate, as opposed to marked, limitation of motion.  

Further, the Veteran's left ankle fracture does not actually result in functional loss comparable to marked limitation of motion.  Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). This is not shown with respect to the left ankle fracture.  None of the VA examiners, or the treating physicians, found that the Veteran's pain resulted in functional loss.  The Veteran's ranges of motion of his left ankle at the VA examinations were provided after considering the Veteran's pain in his left ankle.  Additionally, the April 2009 VA examiner determined that the Veteran did not have flare-ups of his left ankle, that there was no objective evidence of pain with active motion of the left ankle, that there was no objective evidence of pain following repetitive motion, and that there were no additional limitations after three repetitions of ranges of motion of the left ankle.  The March 2010 VA examiner found that the Veteran's left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the joint.  The December 2011 VA examiner determined that the function of the Veteran's his left ankle was not impacted by flare-ups.  The Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  At the December 2011 VA examination, the Veteran was able to perform repetitive-use testing with three repetitions, and did not have additional limitation in ranges of motion of the left ankle following repetitive-use testing.  The examiner found that the Veteran did have less movement than normal, weakened movement, excess fatigability, incoordination, atrophy of disuse, and disturbance of locomotion following repetitive use of the left ankle; however, the examiner found that these symptoms were due to the peripheral neuropathy in the left ankle, and not due to the ankle disorder itself.  The treatment records do not provide contrary evidence.  Thus, this evidence does not establish that the Veteran's left ankle fracture results in functional loss comparable to marked limitation of motion to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Indeed, as explained below, the most significant impairment associated with the Veteran's left ankle is due to the other service connected neurological disability.  

Based on the aforementioned evidence, the Board finds that the Veteran's ranges of motion of his left ankle do not demonstrate that he has marked limitation of motion of his left ankle; instead, the ranges of motion, when taking into consideration his pain and functional loss, demonstrate that he has moderate limitation of motion of the left ankle, which warrants a 10 percent rating (the Veteran's current disability rating).  38 C.F.R. § 4.71a, DC 5271.  Thus, the Board finds that the Veteran is not entitled to a higher disability rating under this alternate code for his left ankle fracture.  38 C.F.R. § 4.71a, DC 5271.  

The Board also notes that the Veteran was diagnosed with degenerative or traumatic arthritis of the left ankle, based on X-rays taken at the December 2011 VA examination.  In this regard, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  As described above, the Veteran does have limitation of motion of his left ankle, and the appropriate DCs for limitation of motion of the left ankle (DCs 5270 and 5271) were discussed above.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his fracture of the left ankle under DC 5003.  38 C.F.R. 
§ 4.71a.  

In summary, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected fracture of the left ankle.  38 C.F.R. 
§ 4.71a.  

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

The Veteran's fracture of the left ankle has never met the requirements for a higher disability rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C. Left Ankle Peripheral Neuropathy 

The Veteran is currently in receipt of a 20 percent evaluation for his combined sensory motor peripheral neuropathy of the left ankle under 38 C.F.R. § 4.124a, DC 8522.  He seeks an increased disability rating.  (In a September 2006 rating decision, the RO increased the disability rating from 10 percent to 20 percent effective July 15, 2004, the date of a statement from the Veteran's physician.  The Veteran has continuously prosecuted this claim since that date.)

DC 8522 provides ratings for paralysis of the musculocutaneous (superficial peroneal) nerve.  DC 8522 provides that severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the musculocutaneous (superficial peroneal) nerve, eversion of foot weakened, is rated 30 percent disabling.  38 C.F.R. § 4.124a.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 provides that moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a.

DC 8523 provides ratings for paralysis of the anterior tibial (deep peroneal) nerve.  DC 8523 provides that severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the anterior tibial nerve (deep peroneal nerve), dorsal flexion of foot lost, is rated 30 percent disabling.  38 C.F.R. § 4.124a.

DC 8524 provides ratings for paralysis of the internal popliteal (tibial) nerve.  DC 8524 provides that moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the internal popliteal nerve (tibial nerve), plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost, is rated 40 percent disabling.  38 C.F.R. § 4.124a.

DC 8525 provides ratings for paralysis of the posterior tibial nerve.  DC 8525 provides that severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the posterior tibial nerve, paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated 30 percent disabling.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 40 percent for his service-connected combined sensory motor peripheral neuropathy of the left ankle.  

The medical evidence of record includes an August 2004 VA outpatient treatment record that noted that the Veteran had mild foot drop.  The September 2004 VA examination report shows a diagnosis of severe peripheral neuropathy, sensorimotor. 

The April 2009 VA neurological examination report shows the Veteran described burning, numbness, and sharp stabbing pain in his legs.  The Veteran was taking medication for the pain.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with idiopathic sensorimotor polyneuropathy in both legs.  The examiner found that the Veteran had normal muscle strength in the affected areas with decreased pain and light touch in his right leg only.  His position sense was normal in both legs.  The examiner determined that the Veteran did not have left foot drop.  Muscle atrophy or abnormal muscle tone/bulk were not present.  His gait and balance were normal.  He did not have any abnormal movements in his legs.  The left lower extremity reflexes revealed a knee jerk of 1+ and ankle jerk of 1+.  

The Veteran was afforded another VA neurological examination in March 2010.  At the examination, the Veteran reported that he could not function in his everyday life.  He stated that he experienced loss of balance, inability to put his socks on, and falling.  He reported constant pain and weakness of his legs, but denied any tingling, numbness, abnormal sensation, anesthesia, or paralysis of the legs.  The Veteran described his symptoms as, "My legs are dead.  I can't stand and I have no quality of life.  I'm alone and there's no one to help me."  The Veteran took medication for his pain.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with peripheral neuropathy of the left ankle.  The examiner stated that there was no specific peripheral nerve identified as the claimant presented with polyneurons; however, the examiner found that the examination did reveal neuritis.  The Veteran's subjective factors were numbness and tingling of both legs.  The objective factors were findings of decreased sensation to the bilateral feet on examination.  The examiner found that the Veteran's motor function was abnormal with findings of decreased strength (3/5) to the bilateral lower extremities.  His sensory function was abnormal with findings of decreased sensation to the bilateral feet on examination.  The left lower extremity reflexes revealed a knee jerk of 2+ and ankle jerk of 2+.  There was sensory dysfunction demonstrated by decreased sensation to the bilateral feet, but there was no motor dysfunction noted.

The Veteran was afforded another VA neurological examination in December 2011.  The Veteran reported progressive weakness in his legs and denied any current medications or treatments.  The Veteran used a cane constantly and a walker occasionally.  He stated that he was unable to get out of his chair without maximum use of his arms.  Following a physical examination and electromyography (EMG) study of the Veteran, the VA examiner diagnosed the Veteran with "progressive idiopathic sensorimotor poly neuropathy, severe."   The examiner found that the Veteran had mild constant pain and mild intermittent pain in his left lower extremity.  He had severe paresthesias and numbness of his left lower extremity.  The Veteran also experienced weakness of his left lower extremity.  He had "mild to moderate" muscle atrophy in his lower extremities and decreased strength in his left knee and ankle.  He did not have any reflexes in his left knee and ankle.  He had decreased sensation in his upper anterior thigh of the left leg.  He did not have any sensation in his left lower leg, ankle, and foot.  The Veteran had trophic changes attributable to his peripheral neuropathy, particularly hair loss from his knees down on both of his legs.  The examiner found that the Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  

The December 2011 VA examiner also determined the degree of certain deficits of the nerves.  The Veteran had moderate incomplete paralysis of his sciatic nerve, external popliteal (common peroneal) nerve, musculoctaneous (superficial peroneal) nerve, and anterior tibial (deep peroneal) nerve of the left lower extremity.  The Veteran also had mild incomplete paralysis of the internal popliteal (tibial) nerve, the posterior tibial nerve, the anterior crural (femoral) nerve, and the internal saphenous nerve of the left lower extremity.  The Veteran's remaining nerves of the left lower extremity were normal.  

The May 2013 VA addendum medical opinion shows the examiner found that the Veteran had progressive sensory-motor neuropathy that had progressed to the point of the need for an ankle-foot orthosis to hold his foot up to walk.  

The Veteran's remaining VA treatment records document the Veteran's complaints of pain, stiffness, throbbing, and burning sensations in his left ankle, and do not provide contrary evidence to that obtained at the VA examinations.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 40 percent for his service-connected combined sensory motor peripheral neuropathy of the left ankle under a diagnostic code that contemplates foot drop.  The medical evidence shows the Veteran has severe combined sensory motor peripheral neuropathy of the left ankle with left foot drop.  Thus, his disability more nearly approximates the level of impairment associated with a 40 percent rating under Diagnostic Code 8521 for the entire appeal period (effective July 15, 2004).  The Board adds that the Veteran's service connected disability is not a back disability so Diagnostic Code 8520 is not for consideration.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the Veteran is entitled to a higher rating of 40 percent, but no higher, for the combined sensory motor peripheral neuropathy of the left ankle.


D. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous DCs contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (determining that when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" 38 C.F.R. § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the disability ratings for his service-connected fracture of the left ankle and his service-connected combined sensory motor peripheral neuropathy of the left ankle inadequate.  These disabilities were evaluated under the appropriate diagnostic codes.  The Board finds that these criteria specifically contemplate the Veteran's levels of disability and symptomatology.  As noted above, the Veteran's left ankle fracture is primarily manifested by pain, stiffness, and swelling.  As noted above, the Veteran's peripheral neuropathy of the left ankle is primarily manifested by numbness and weakness.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for a 10 percent rating for the Veteran's fracture of the left ankle and a 40 percent rating for his peripheral neuropathy of the left ankle more than reasonably describe the Veteran's disability levels and symptomatology.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 4.124a, DCs 5276, 8522. 

III.  TDIU Claim

The Veteran asserts that his service-connected disabilities prevent him from obtaining substantially gainful employment.  

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60 percent disabling, or, if more than one disability, at least one disability is rated as at least 40 percent disabling and the veteran has a combined rating of at least 70 percent.  Id; but see 38 C.F.R. § 4.16(a).

Service connection is in effect for the following disabilities:  fracture of the left ankle, currently evaluated as 10 percent disabling; and, combined sensory motor peripheral neuropathy of the left ankle, (to be rated 40 percent disabling).  The Veteran's combined rating for his service-connected disabilities will be 50 percent.  38 C.F.R. § 4.25.  Under VA regulations, a combined 50 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service (C&P) all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service-connected disorders, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected disorders and advancing age, that would justify a TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the Veteran is not employed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

In this regard, the evidence establishes that the Veteran is currently unemployed, and he argues that his unemployment is due to his service-connected disabilities.  See Board hearing transcript, page 6.

The Veteran was afforded a VA joints and neurological examination.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's left ankle pain and his bilateral lower extremity neuropathy impair his ability to perform physical and sedentary activities.  The VA examiner then found that the service-connected left ankle fracture and the service-connected peripheral neuropathy of the left ankle had no effect on his usual occupation, but did affect his daily activities due to "left ankle pain, bilateral lower extremity numbness, and tingling worse with movement."  In forming these opinions, the examiner considered the Veteran's service-connected and non-service-connected disabilities, as the Veteran is not currently service-connected for neuropathy of the right lower extremity.  

The Veteran was provided additional VA joints and neurological examinations in December 2011.  Following a physical examination of the Veteran, the VA joints examiner determined that the service-connected left ankle fracture does not impact the Veteran's ability to work.  The VA neurological examiner found that the Veteran's service-connected peripheral neuropathy of the left ankle affects his ability to work.  The examiner reasoned that, according to the reported history, the Veteran was forced to retire in 1996 due to the progression of this disease.

In December 2012, the Veteran's treating VA neurologist submitted a medical opinion.  The physician stated that the Veteran was diagnosed with peripheral neuropathy in 1997, and had been followed by the VA Neurology Department since 1998.  The physician found that the Veteran's "[d]isabilities which affect his ability to work include generalized arm and leg weakness and sensory impairment."  In forming his opinion, the VA physician considered the Veteran's service-connected and non-service-connected disabilities, as the Veteran is not currently service-connected for neuropathy of the right lower extremity or neuropathy of the upper extremities.

In May 2013, the Veteran was provided a VA addendum medical opinion.  Following another review of the claims file, the VA examiner, who conducted the December 2011 VA joints and neurological examinations, found that it is unlikely that the Veteran could do any type of gainful employment due to his service-connected disabilities.  The examiner reasoned that the Veteran has progressive sensory-motor neuropathy that has progressed to the point of needed ankle-foot orthosis to hold his foot up to walk.  Weakness in the leg prevents him from driving now, and he uses a 4-point cane or rolling walker to get around.  The Veteran's legs will give out and he has had a few falls recently.  The examiner noted that progressive weakness is documented from 2011 to May 2013.  The Veteran also used a shower chair because of very limited walking or standing.  

As noted above, under VA regulations, a combined 50 percent rating does not meet the schedular criteria to render the Veteran eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, in January 2014, the Veteran's appeal was forwarded to the Director of C&P Service for an advisory opinion.  Following a review of the claims file, the Director determined that the "evidentiary record, when considering the totality of the evidence, does not support the criteria for an extraschedular finding of unemployability or increased evaluation."  The Director reasoned that the most recent VA medical opinion indicates that the Veteran is only unlikely, not prevented, from any type of gainful employment.  The Director noted that the Veteran initially claimed to be unemployable because of his left ankle condition.  He then withdrew his TDIU claim and subsequently claimed an increased evaluation for the left ankle.  The rating schedule remains intact with criteria for a higher evaluation with his condition noted as incomplete paralysis of a moderate nature.  Since there is no overall finding of unemployability due solely to the Veteran's left ankle, nor has the condition been shown to be so exceptional as to render the rating criteria impractical, extraschedular considerations for TDIU and increased evaluation are not warranted.  

The extraschedular consideration given to claims under 38 C.F.R. § 4.16(b) is not governed by CAVC's findings in Thun v. Peake, 22 Vet. App. 111 (2008).  The Court in its Thun decision pointed out that the standards applied to claims under section 3.321(b)(1) and those applied under section 4.16(b) were separate and distinct.  See Thun, 22 Vet. App. at 117; see also Gaidos v. Shinseki, No. 12-1274, 2013 WL 6145660, *6 (Vet. App. Nov. 22, 2013) (nonprecedential decision) ("[U]nder 38 C.F.R. § 4.16(b), the Board does not have to review the disability rating schedule and make any such determination or look to see whether the claimant's disability picture is exceptional in any way.").  Also, proving inability to maintain "substantially gainful occupation" does not require proving 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001)

The Board notes that the Court has clarified that where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling, 15 Vet. App. at 1.  Here, the TDIU claim has already been referred to the C&P Director for extraschedular consideration.  Accordingly, the Board now has the authority to assign a TDIU rating under 38 C.F.R. § 4.16(b).

In this regard, the Board finds that the lay and medical evidence of record supports the assignment of a TDIU rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  Specifically, all of the medical opinions of record, to include one from the Veteran's treating VA physician, determined that the Veteran is unable to work, at least in pertinent part, due to his service-connected disabilities.  There are no contrary medical opinions of record.  Further, the May 2013 VA examiner found it unlikely that the Veteran could do any type of gainful employment due solely to his service-connected disabilities.  In light of these facts and upon application of 38 C.F.R. § 4.16(b), the Board concludes that a TDIU on an extraschedular basis is warranted, as the evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The appeal is granted.





ORDER

An evaluation in excess of 10 percent for the service-connected fracture of the left ankle is denied.

Entitlement to an increased rating of 40 percent for combined sensory motor peripheral neuropathy of the left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


